Exhibit 10.47

MATTEL, INC.

HOURLY EMPLOYEE PERSONAL INVESTMENT PLAN

FIRST AMENDMENT TO THE JANUARY 1, 2006 RESTATEMENT

WHEREAS, Mattel, Inc. (the “Company”) desires to amend the Plan to (i) revise
the eligibility provisions for certain employees, (ii) add an automatic
enrollment feature, and (iii) make other desired revisions; and

NOW THEREFORE, the Plan is hereby amended effective as of January 1, 2008, as
follows:

1. Section 3.1(b) of the Plan is amended to read as follows:

“(b) An Employee who did not become a Participant on the Entry Date coincident
with or next following the date on which he satisfied the age and service
requirements specified in the Applicable Appendix because he was not then an
Eligible Employee shall become a Participant as of the first day of the month
following the date on which he or she again becomes an Eligible Employee.”

2. The first paragraph of Section 5.1 is designated paragraph “(a)” and a new
Section 5.1(b) is added after Section 5.1(a) to read as follows:

“(b) A Participant (other than a Participant who is designated as an American
Girl variable employee) who is first hired or newly rehired on or after
January 1, 2008 and who has not elected to have Compensation reduced in
accordance with Section 5.1(a) shall be deemed to have elected under
Section 5.1(a) to have Compensation reduced by two percent (2%) beginning as
soon as administratively practicable following the date the Eligible Employee
becomes a Participant. Unless a Participant elects otherwise, such deemed
election to have Compensation reduced by two percent (2%) shall be automatically
increased by one percent (1%), effective as of the first April 1 after the
initial deemed deferral election (provided that the first such automatic
increase shall not be before April 1, 2009) and as of each April 1 thereafter
until such election has been increased to a deemed deferral election of six
percent (6%) of Compensation. Each Participant may elect at any time, in
accordance with procedures established by the Committee or its designee, not to
have Compensation so reduced, or to have Compensation reduced by a different
percentage allowed under Section 5.2, which election shall become effective as
soon as administratively practicable following receipt of the Participant
election. Before-Tax Contributions made pursuant to this automatic election
shall be invested in a default investment fund designated for such purpose by
the Committee, unless the Participant elects to have such contributions invested
otherwise in accordance with Article IV.”



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Mattel, Inc. has caused this instrument to be executed by
its duly authorized officer this 19th day of December, 2008, effective as of the
dates set forth above.

 

MATTEL, INC. By:   /s/    Alan Kaye         Name:   Alan Kaye Title:   SVP Human
Resources

 

2